Per Curiam.
Suit upon a joint note. Answer of no consideration by the maker, whose name was second on the note. Demurrer to the answer sustained, and judgment for the plaintiff.
The ground assigned as a cause of demurrer, and on which it appears to have been sustained, seems to have been that the fair construction of the answer made it simply an averment that no consideration moved to him, the second maker, for signing the note. This was not necessary. If a consideration moved to the first maker, as if he was the principal debtor, and time was given to him, &c., this made the note valid against a voluntary surety.
The answer, taken in connection with the form of the note, &c., will, we think, bear the construction the Court gave it.
The judgment is affirmed, with 8 per cent, damages and costs.